Citation Nr: 1121352	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in July 2010 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

REMAND

The Veteran contends that his service-connected PTSD is worse than indicated by the assigned 10 percent rating.  He specifically testified at his July 2010 Board hearing that following his September 2007 VA examination he was assigned a Global Assessment of Functioning (GAF) score of 65 which suggested mild or transient PTSD symptoms..  

He was currently being seen by a VAMC clinician every three months and was assigned a GAF of 50 in April 2010.  

He testified that he has been having difficulties concentrating and was upset easily, that he had trouble sleeping and that cannot be around people or a lot of crowds.  He stated that he chooses to work alone.  

He also testified that his service-connected PTSD had strained his relationship with his family.  He indicated that he had trouble with social interactions and was in the process of getting a divorce.  

A review of the claims file shows that the Veteran's most recent VA examination for PTSD occurred in September 2007.  Given the Veteran's contentions and the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination which addresses the current nature and severity of his service-connected PTSD.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Veteran also testified that he had been treated regularly by VA for his service-connected PTSD.  A review of the claims file shows VA outpatient treatment records dated from 2004 through June 30, 2010, have been associated with 
claims file.  Any treatment records since June 30, 2010 should also be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available VA psychiatric treatment records for the Veteran from the VA Medical Center in Tampa, Florida including PASCO Psychiatric Outpatient records since June 30, 2010.

2.  Then, schedule the Veteran for an examination to determine the current nature and etiology of his service-connected PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the veteran's PTSD in detail.  The examiner should determine the extent of the Veteran's PTSD symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to PTSD.

The examiner must provide a complete rationale for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


